Citation Nr: 0115881	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  96-50 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date for service connection for 
post-traumatic stress disorder (PTSD) prior to February 26, 
1995, to include the issue of whether there was a timely 
substantive appeal with respect to an April 1996 rating 
decision.


WITNESS AT HEARING ON APPEAL

Appellant

REPRESENTATION

Appellant represented by:  to be clarified


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to May 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1996 RO decision which assigned an effective 
date of February 26, 1995 for a grant of service connection 
for PTSD.  In July 1996, the veteran's representative 
submitted a notice of disagreement with respect to the 
effective date.  A personal hearing was held before an RO 
hearing officer in March 1997.  In March 1998, the Board 
remanded the case to the RO for further procedural 
development.  The case was then returned to the Board.  In 
October 1998, the Board remanded the case to the RO for 
further procedural development.  The case was subsequently 
returned to the Board.


REMAND

Clarification is required as to representation for the 
veteran.  His claims file contains an Appointment of Veterans 
Service Organization as Claimant's Representative (VA Form 
21-22), executed in 1996, in favor of the Connecticut 
Department of Veterans Affairs.  The veteran now lives in 
North Carolina, and he has communicated with the VA through 
the North Carolina Department of Administration and through 
AMVETS.  By a letter dated in October 2000, a representative 
from AMVETS indicated that the veteran's power-of-attorney in 
favor of AMVETS had been canceled.  There is no power of 
attorney of record appointing the North Carolina Department 
of Administration or AMVETS as the veteran's representative 
before the VA, nor is there any indication that the veteran 
has personally revoked his appointment of the Connecticut 
Department of Veterans Affairs as his representative.  The 
veteran may have only one representative at a time before the 
VA.  38 C.F.R. § 20.601 (2000).  In any event, the veteran's 
claims file contains no presentation by a representative (VA 
Form 646 or equivalent) as to his current appeal.  Under the 
circumstances of this case, further clarification of 
representation is warranted to assure that the veteran is 
accorded due process.  38 C.F.R. §§ 3.103, 20.600 (2000).

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The Winston-Salem RO should contact 
the Connecticut Department of Veterans 
Affairs and ascertain whether it will 
continue to represent the veteran, given 
that he has moved from Connecticut to 
North Carolina.  If the Connecticut 
Department of Veterans Affairs will 
continue to represent the veteran, the 
claims file should be made available to 
such organization, which should then 
present written argument on a VA Form 646 
or its equivalent.

2.  If the Connecticut Department of 
Veterans Affairs will not continue to 
represent the veteran, the RO should 
contact the veteran, inform him that he 
is unrepresented, and ask him whether he 
wants to appoint a new representative.  
Appropriate forms should be provided.  If 
he desires new representation, he must 
submit a proper appointment of a 
representative (VA Form 21-22, if a 
service organization is appointed).  Any 
designated representative must be given 
an opportunity to review the file and 
submit written argument on behalf of the 
veteran. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




